IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39884

STATE OF IDAHO,                                  )      2013 Unpublished Opinion No. 325
                                                 )
       Plaintiff-Respondent,                     )      Filed: January 14, 2013
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
RANDALL FRANKLIN WILLIAMS,                       )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Judgment of conviction and unified sentence of eight years, with two years
       determinate, for grand theft by possession, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Randall Franklin Williams pled guilty to grand theft by possession.            Idaho Code
§§ 18-2403(4), 18-2407(1)(b). The district court sentenced Williams to a unified term of eight
years, with two years determinate. Williams filed an Idaho Criminal Rule 35 motion for a
reduction of his sentence, which the district court denied. Williams now appeals, contending his
sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.


                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, William’s judgment of conviction and sentence are affirmed.




                                                   2